             CASE 0:18-cv-01776-JRT-HB Doc. 673 Filed 02/05/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


 IN RE PORK ANTITRUST LITIGATION                    Case No. 0:18-cv-01776-JRT-HB

 This Document Relates To:                           DIRECT PURCHASER
 Direct Purchaser Plaintiff and Direct               PLAINTIFFS’ MOTION FOR
 Action Plaintiff Actions                            ENTRY OF A SET-ASIDE ORDER



           Direct Purchaser Plaintiffs (“DPPs”) respectfully move this Court for Entry of a Set-

Aside Order, pursuant to Direct Purchaser Plaintiffs’ Memorandum in Support of Motion

for Entry of a Set-Aside Order.

Dated: February 5, 2021                              Respectfully submitted,

                                                     /s/ Brian D. Clark
 Bobby Pouya (Pro Hac Vice)                           W. Joseph Bruckner (MN #0147758)
 Clifford H. Pearson (Pro Hac Vice)                   Brian D. Clark (MN #0390069)
 Thomas J. Nolan (Pro Hac Vice)                       Craig S. Davis (MN #0148192)
 Daniel L. Warshaw (Pro Hac Vice)                     Simeon A. Morbey (MN #0391338)
 Michael H. Pearson (Pro Hac Vice)                    Arielle S. Wagner (MN #0398332)
 PEARSON SIMON & WARSHAW, LLP                         Stephen M. Owen (MN # 0399370)
 15165 Ventura Boulevard, Suite 400                   Stephanie A. Chen (MN #0400032)
 Sherman Oaks, CA 92403                               LOCKRIDGE GRINDAL NAUEN P.L.L.P.
 Telephone: (818) 788-8300                            100 Washington Avenue South, Suite 2200
 Facsimile: (818) 788-8104                            Minneapolis, MN 55401
 cpearson@pswlaw.com                                  Telephone: (612) 339-6900
 tnolan@pswlaw.com                                    Facsimile: (612) 339-0981
 dwarshaw@pswlaw.com                                  wjbruckner@locklaw.com
 bpouya@pswlaw.com                                    bdclark@locklaw.com
 mpearson@pswlaw.com                                  csdavis@locklaw.com
                                                      samorbey@locklaw.com
 Melissa S. Weiner (MN #0387900)                      aswagner@locklaw.com
 Joseph C. Bourne (MN #0389922)                       smowen@locklaw.com
 PEARSON, SIMON & WARSHAW, LLP                        sachen@locklaw.com
 800 LaSalle Avenue, Suite 2150
 Minneapolis, MN 55402


556791.3
           CASE 0:18-cv-01776-JRT-HB Doc. 673 Filed 02/05/21 Page 2 of 2




 Telephone: (612) 389-0600                   Co-Lead Class Counsel for
 Facsimile: (612) 389-0610                   Direct Purchaser Plaintiffs
 mweiner@pswlaw.com
 jbourne@pswlaw.com

 Bruce L. Simon
 Neil Swartzberg
 PEARSON, SIMON & WARSHAW, LLP
 350 Sansome Street, Suite 680
 San Francisco, CA 94104
 Telephone: (415) 433-9000
 Facsimile: (415) 433-9008
 bsimon@pswlaw.com
 nswartzberg@pswlaw.com




556791.3                              2
